Exhibit 10.03

SEVERANCE AGREEMENT AMENDMENT

This Amendment (this “Amendment”) is entered into as of the Effective Date by
and between Alberto-Culver Company, a Delaware corporation (the “Company”), and
Carol L. Bernick (the “Executive”) and shall be deemed to be effective on the
date the last party signs this Amendment (the “Effective Date”).

WHEREAS, the Company and the Executive have entered into the Severance Agreement
dated as of December 1, 1996, as amended as of May 28, 1999 and as further
amended as of January 10, 2006 (the “Severance Agreement”), pursuant to which
the Executive would be entitled to payments and benefits in the event that the
Executive’s employment were terminated under the circumstances set forth in the
Severance Agreement following, among other things, the approval by the
stockholders of the Company of a transaction that constitutes a Change in
Control (as defined in the Severance Agreement);

WHEREAS, the Company and an affiliate of Clayton, Dubilier and Rice, Inc., a
Delaware corporation (“CD&R”), may enter into a transaction whereby, among other
things, (i) CD&R will acquire approximately 47.5% of the common stock of an
entity that will own the Sally/BSG business of the Company (the “Equity
Investment”), and (ii) the Consumer Products and Sally/BSG businesses of the
Company will be split into two, separate publicly traded companies (this
separation, together with the Equity Investment and the other transactions
contemplated thereby, the “Transaction”);

WHEREAS, the Company intends to treat the Transaction as though it constitutes a
Change in Control for the purposes of, and as such term is defined under, the
Employee Stock Option Plan of 2003, Employee Stock Option Plan of 1988, 2003
Restricted Stock Plan and 1994 Restricted Stock Plan and accordingly accelerate
the vesting of all options to purchase, and restricted shares of, common stock
of the Company issued under such plans, including those held by the Executive;

WHEREAS, in respect of the Company’s Management Incentive Plan and the 1994
Shareholder Value Incentive Plan, the Company intends to treat the Transaction
as though it constitutes a Change in Control (as such term is defined therein)
for the participants in such plans, including the Executive; and

WHEREAS, the Company and the Executive desire to enter into this Amendment
pursuant to which the Company and the Executive agree to amend the Severance
Agreement upon the terms and subject to the conditions contained herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, and in order to induce the Company to enter into
the Transaction, the Company and the Executive hereby agree as follows:

1. No Deemed Change in Control. The Executive, on behalf of the Executive and
any person claiming through the Executive, and the Company hereby agree that the
Transaction, however effected, including any actions taken in respect thereof or
in connection therewith, shall not be deemed to constitute a Change in Control
for purposes of the Severance Agreement. This Amendment shall not apply or
extend to any right the Executive may in the future have to any payments or
benefits pursuant to the Severance Agreement by reason of the occurrence of a
Change in Control unrelated to the Transaction.



--------------------------------------------------------------------------------

2. Effective Date; Termination of Agreement. This Amendment shall be effective
on the Effective Date. This Amendment shall terminate and be of no further force
or effect if and only if (a) the principal agreements related to the Transaction
are not signed by the Company and an affiliate of CD&R on or prior to
October 31, 2006, or (b) such principal agreements are terminated prior to the
consummation of the Transaction.

3. Scope of Agreement. Nothing in this Amendment shall be deemed to entitle the
Executive to continued employment with the Company or its subsidiaries or
affiliates.

4. Counterparts. This Amendment may be executed in two counterparts, each of
which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.

5. Miscellaneous. Capitalized terms not defined herein shall have the meanings
assigned to them in the Severance Agreement. This Amendment and the Severance
Agreement constitute the entire understanding and agreement between the Company
and the Executive with respect to the subject matter hereof and thereof and
supersede all other prior agreements and understandings between the Executive
and the Company with respect to such subject matter. The Severance Agreement, as
amended by this Amendment, shall remain in full force and effect in accordance
with its terms.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by a
duly authorized officer of the Company and the Executive has executed this
Amendment as of the dates set forth below.

 

ALBERTO-CULVER COMPANY By:  

/s/ Gary P. Schmidt

Name:   Gary P. Schmidt Its:  

Senior Vice President, General Counsel

and Secretary

Date: June 19, 2006 Carol L. Bernick

/s/ Carol L. Bernick

Date: June 19, 2006

 

3